Citation Nr: 0922339	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-44 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling prior to February 2, 2006 and as 20 
percent disabling thereafter.

3.  Entitlement to a higher initial disability rating for 
endometriosis with dysmenorrhea and dyspareunia, evaluated as 
0 percent disabling prior to February 2, 2006 and as 10 
percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which awarded service 
connection for postoperative degenerative disc disease of the 
cervical spine at 0 percent disabling (effective August 19, 
2003), service connection for degenerative disc disease of 
the lumbar spine at 0 percent disabling (effective August 19, 
2003), and service connection for endometriosis with 
dysmenorrhea and dyspareunia at 0 percent disabling 
(effective August 19, 2003).

In a November 2004 statement of the case, the RO increased 
the rating for postoperative degenerative disc disease of the 
cervical spine to 10 percent (effective August 19, 2003) and 
for degenerative disc disease of the lumbar spine to 10 
percent (effective August 19, 2003).  In a January 2008 
rating decision, the RO increased the rating for 
postoperative degenerative disc disease of the cervical spine 
to 30 percent (effective February 2, 2006), for degenerative 
disc disease of the lumbar spine to 20 percent (effective 
February 2, 2006), and for endometriosis with dysmenorrhea 
and dyspareunia to 10 percent (effective February 2, 2006).  
However, as these awards did not represent a total grant of 
benefits sought on appeal for such disabilities, the claims 
for increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in March 2009.  However, the 
Veteran failed to report to the hearing.  As the Veteran has 
not requested that the hearing be rescheduled, the Board 
deems her request for such a hearing to be withdrawn.  See 38 
C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  Prior to February 2, 2006, the competent medical evidence 
of record demonstrates that the Veteran's postoperative 
degenerative disc disease of the cervical spine was 
characterized by pain, forward flexion limited to 40 degrees 
at worst, combined range of motion limited to 225 degree at 
worst, and occasional radiating pain, but was not productive 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In addition, during 
this period, there is no clinical evidence that the Veteran's 
cervical spine disability resulted in any incapacitating 
episodes requiring bed rest, nor was her cervical spine 
disability productive of more than slight limitation of 
motion or objective neurological findings of the upper 
extremities consistent with mild incomplete paralysis.

2.  As of February 2, 2006, the competent medical evidence of 
record demonstrates that the Veteran's postoperative 
degenerative disc disease of the cervical spine has been 
characterized by pain, forward flexion limited to 12 degrees 
at worst, combined range of motion limited to 137 degree at 
worst, and radiating pain, and has not been productive of 
unfavorable ankylosis of the entire cervical spine.  In 
addition, during this period, there is no clinical evidence 
that the Veteran's cervical spine disability has resulted in 
any incapacitating episodes requiring bed rest.

3.  As of February 2, 2006, motor testing revealed sensory 
deficit to sharp pinprick in both upper extremities and some 
motor deficit in the left upper extremity, but normal motor 
function in the right upper extremity. 

4.  Prior to February 2, 2006, the competent medical evidence 
of record demonstrates that the Veteran's degenerative disc 
disease of the lumbar spine was characterized by pain, with 
no limitation of motion noted, and was not productive of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In addition, during 
this period, there is no clinical evidence that the Veteran's 
lumbar spine disability resulted in any incapacitating 
episodes requiring bed rest, nor was her lumbar spine 
disability productive of more than slight limitation of 
motion, slight lumbosacral strain, or objective neurological 
disability of the lower extremities.

5.  As of February 2, 2006, the competent medical evidence of 
record demonstrates that the Veteran's degenerative disc 
disease of the lumbar spine has been characterized by pain, 
forward flexion limited to 55 degrees at worst, combined 
range of motion limited to 160 degree at worst, and 
occasional radiating pain.  In addition, during this period, 
there is no clinical evidence that the Veteran's lumbar spine 
disability has resulted in any incapacitating episodes 
requiring bed rest, nor has her lumbar spine disability been 
productive of more than moderate limitation of motion or 
moderate lumbosacral strain.

6.  As of February 2, 2006, some motor impairment (4/5) was 
noted in the left lower extremity as well as some sensory 
deficit in both lower extremities, but with normal motor 
examination of the right lower extremity and normal reflexes 
in both lower extremities.

7.  Prior to February 2, 2006, the competent medical evidence 
of record demonstrates that the Veteran's endometriosis with 
dysmenorrhea and dyspareunia was productive of occasional 
pelvic pain, but there is no clinical evidence to show that 
continuous treatment was required for control during this 
period.

8.  As of February 2, 2006, the competent medical evidence of 
record demonstrates that the Veteran's endometriosis with 
dysmenorrhea and dyspareunia has been productive of pelvic 
pain requiring continuous treatment for control, but there is 
no clinical evidence to show that her symptomatology has not 
been controlled by such treatment during this period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent prior to February 2, 2006 and in excess of 30 
percent thereafter for postoperative degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5241, 5243 (2008).

2.  The criteria for a separate rating of 10 percent for 
radiculitis of left upper extremity associated with service-
connected postoperative degenerative disc disease of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5241, 5243 (2008); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent prior to February 2, 2006 and in excess of 20 
percent thereafter for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2008).

4.  The criteria for a separate rating of 10 percent for 
neurological deficits in the left lower extremity associated 
with service-connected degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2008); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

5.  The criteria for an initial disability rating in excess 
of 0 percent prior to February 2, 2006 and in excess of 10 
percent thereafter for endometriosis with dysmenorrhea and 
dyspareunia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.116, Diagnostic Code 
7629 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, the appellant signed a May 2003 letter 
confirming her understanding of VA's duty to assist her in 
the development of her claims.  A January 2005 letter advised 
the Veteran of the evidence needed to substantiate her claims 
for higher ratings and the distribution of duties in 
obtaining such evidence.  A May 2008 
letter informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the symptoms have on her employment and 
daily life, and provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The May 2008 letter also provided 
relevant rating criteria for evaluating her disabilities.  
The Veteran's representative responded to the notice, 
indicating that there was no additional evidence to obtain.  
The case was thereafter readjudicated in June 2008.  The 
Board notes that the May 2008 letter was issued to the 
current address of record, but thereafter was returned as 
undeliverable.  The letter was re-issued to a different 
address and was also returned as undeliverable.  Even the 
Veteran's representative indicated he could not reach the 
Veteran.  It is the duty of the Veteran to keep VA apprised 
of her whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Thus, appropriate measures to provide the Veteran 
with notice have been taken to the extent possible.

In any event, the Veteran's claims for higher initial ratings 
arise from the initial grants of service connection for those 
disabilities.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2008); see generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's 
service treatment records, VA treatment records, and VA 
examination reports.

The Veteran was notified and aware of the evidence needed to 
substantiate her claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
responding to notices and by providing written argument 
regarding her claims.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because the Veteran's entitlement to service connection for 
her spine disabilities began on August 19, 2003, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
a higher initial rating is warranted for those disabilities.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in 
the regulation, the Board can apply only the original version 
of the regulation.

As applicable to both the cervical and lumbar spine issues, 
under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), for 
intervertebral disc syndrome, a 10 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Note 
(1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  Id.


Postoperative Degenerative Disc Disease of the Cervical Spine

The Veteran contends that she is entitled to a higher initial 
disability rating for postoperative degenerative disc disease 
of the cervical spine.  Such disability has been rated as 10 
percent disabling for the period from August 19, 2003 through 
February 1, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293; and as 30 percent disabling for the period beginning on 
February 2, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 
5241.

Under former Diagnostic Code 5290, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion of the spine, a 20 percent evaluation 
requires moderate limitation of motion, and a 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

Under the revised criteria, effective September 26, 2003, the 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires evidence of forward flexion of the cervical spine to 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5241 (2008).  Note (1) 
provides that any associated objective neurologic 
abnormalities should be evaluated separately under an 
appropriate diagnostic code.  Id.

Turning to the evidence, the Veteran's service treatment 
records show that range of motion of her cervical spine 
measured 50 degrees of forward flexion in October 2002.  
Later in October 2002, it was noted that there was no 
evidence of left-sided cervical radiculopathy, despite 
evidence of sensory ulnar neuropathy and sensory median 
neuropathy.

The Veteran underwent a Medical Evaluation Board examination 
in March 2003, prior to her discharge from service.  On that 
occasion, she complained of a "massive disc bulge" which 
caused her to have neck pain and numbness.  Physical 
examination revealed that her spine was in line without 
stepoffs or deviations, and there was minimal tenderness to 
palpation in the midline of her cervical spine.  Neurological 
testing yielded normal results.  Range of motion of the 
cervical spine measured 40 degrees of forward flexion, 45 
degrees of extension, 25 degrees of right lateral flexion, 20 
degrees of left lateral flexion, 50 degrees of right 
rotation, and 45 degrees of left rotation, for a combined 
range of motion of 225 degrees.  It was noted that the 
Veteran had constant neck pain, but that she was 
neurologically intact.  She was diagnosed with chronic neck 
pain with degenerative disc disease and C6-7 herniated 
nucleus pulposus, status post fusion of C4 through C6.

Physical Evaluation Board proceedings in May 2003 revealed 
that the Veteran had slight limitation of motion of her 
cervical spine, and that neurological testing yielded normal 
results.  It was noted that electrodiagnostic studies had 
shown no evidence of cervical radiculopathy, but did show 
evidence of ulnar and median sensory neuropathy.

The Veteran underwent a predischarge fee-basis VA examination 
by QTC Medical Services in June 2003.  On that occasion, it 
was noted that the Veteran had a history of pain in the back 
of the neck radiating to her bilateral shoulders and arms, as 
well as a history of constant pain in the cervical spine over 
the past several years.  Physical examination revealed normal 
range of motion of the Veteran's neck.  She manifested normal 
posture and gait, and there were no abnormal weight-bearing 
signs on the musculoskeletal system.  The Veteran used no 
assistive devices to ambulate.  A neurological examination 
yielded results that were entirely within normal limits.  
Accompanying X-rays of her cervical spine showed evidence of 
a prior fusion at the levels of C4-5 and C5-6, as well as 
normal anatomic alignment and well-maintained vertebral body 
and remaining disc space heights.  The Veteran was diagnosed 
with changes of cervical fusion on C4-5 and C5-6 secondary to 
disc disease of the cervical spine.

Following discharge from service, a June 2005 VA treatment 
record noted that the Veteran had neck pain radiating to her 
left arm.

The Veteran underwent a VA spine examination on February 2, 
2006.  On that occasion, she complained of aching and 
tingling at the base of her neck, as well as constant sharp 
pain into the ulnar aspect of her left arm, made worse by 
lifting.  She denied flare-ups and reported no incapacitating 
episodes requiring bed rest and treatment by a physician 
during the past 12 months.  It was further noted that the 
Veteran had not gone to a doctor for her cervical spine 
condition.  Associated symptoms were reported to include 
radiation of pain to her left arm, numbness or tingling in 
her left fourth and fifth fingers and from the base of her 
neck to her left shoulder, weakness of her left arm (as 
compared to her right arm), constant stiffness in her neck, 
and spasms at times in her neck.  It was noted that she had 
not yet lost any work due to her cervical spine condition, 
but that working at the computer aggravated her neck pain.  
It was also noted that her activities of daily living had not 
been affected by her cervical spine condition, other than 
having trouble turning her neck while driving.  The Veteran 
used no assistive devices, preferring to use pillows for her 
neck when sleeping at night and no longer using a neck brace.  
It was noted that intervertebral disc syndrome was present.

Physical examination on February 2, 2006 revealed normal 
posture and head position and no ankylosis of the cervical 
spine.  The Veteran's bilateral cervical sacrospinalis 
muscles were moderately painful with motion and moderately 
tender, with no spasms noted.  Range of motion of the 
cervical spine measured 12 degrees of forward flexion, 22 
degrees of extension, 14 degrees of right lateral flexion, 14 
degrees of left lateral flexion, 35 degrees of right 
rotation, and 40 degrees of left rotation, for a combined 
range of motion of 137 degrees.  There was no additional 
limitation of motion on repetitive use of the cervical spine 
due to pain, fatigue, weakness, or lack of endurance.  Pain 
(pinprick) sensation was noted to be impaired in the left 
upper extremity (decrease in sharp sensation in forearm ulnar 
aspect and index through fifth fingers), attributed to C6-8, 
and in the right upper extremity (decrease in sharp sensation 
in fourth and fifth fingers and dorsum of hand), attributed 
to C6-8.  The Veteran was diagnosed with cervical spine 
degenerative disc disease, status post fusion, with 
radiculitis.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's postoperative degenerative 
disc disease of the cervical spine is appropriately evaluated 
as 10 percent disabling for the period prior to February 2, 
2006.  For that period, the objective findings of record do 
not reflect evidence of forward flexion of the cervical spine 
to 30 degrees or less; combined range of motion of the 
cervical spine to 170 degrees or less; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5241 (2008).  In addition, for that period, there is no 
clinical evidence that the Veteran's cervical spine 
disability resulted in any incapacitating episodes requiring 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  Moreover, for that period, there is no 
clinical evidence that the Veteran's cervical spine 
disability was productive of more than slight limitation of 
motion (despite her complaints of constant pain), as 
evidenced by VA examination results as well as her ability to 
perform activities of daily living and employment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

Prior to February 2, 2006, the Veteran's forward flexion of 
the cervical spine was shown to be 40 degrees at worst, and 
her combined range of motion was shown to be 225 degrees at 
worst.  Thus, even considering the Veteran's subjective 
complaints of pain, the medical evidence of record does not 
support any additional limitation of motion in response to 
repetitive motion that would support an evaluation in excess 
of the 10 percent assigned for that period under either the 
old or revised rating criteria.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. 
§§ 4.45, 4.59 (2008).

With regard to neurological symptoms, the Board acknowledges 
the Veteran's complaints of pain radiating to her bilateral 
shoulders and arms for the period prior to February 2, 2006.  
However, as outlined above, while it was determined that the 
Veteran did have ulnar and median sensory neuropathy, testing 
showed no evidence of cervical radiculopathy during that 
period.  The June 2003 VA authorized examination noted a 
normal neurological examination.  Therefore, for the period 
prior to February 2, 2006, the medical evidence of record 
fails to show that the Veteran's cervical spine disability 
was productive of any objective neurological abnormalities.  
38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (1) (2008).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's postoperative degenerative 
disc disease of the cervical spine is appropriately evaluated 
as 30 percent disabling for the period beginning on February 
2, 2006.  For that period, the objective findings of record 
do not reflect evidence of unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5241 (2008).  In addition, for that period, there is no 
clinical evidence that the Veteran's cervical spine 
disability has resulted in any incapacitating episodes 
requiring bed rest prescribed by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

As of February 2, 2006, the Veteran's forward flexion of the 
cervical spine was shown to be 12 degrees at worst, and her 
combined range of motion was shown to be 137 degrees at 
worst.  The Veteran is receiving the maximum rating for 
limitation of motion, and the motion noted does not reflect 
findings consistent with ankylosis.  Thus, the medical 
evidence of record does not support an evaluation in excess 
of the 30 percent assigned for that period under either the 
old or revised rating criteria.  

With regard to neurological symptoms, the Board acknowledges 
the results of sensory testing during the February 2, 2006 
examination, which showed that pain (pinprick) sensation was 
impaired in the both upper extremities.  Motor testing was 
normal in both upper extremities with the exception of left 
wrist flexion, which was 4/5.  On that occasion, the Veteran 
was diagnosed with cervical spine degenerative disc disease, 
status post fusion, with radiculitis.  Thus, resolving all 
doubt in the Veteran's favor a separate 10 percent rating for 
radiculitis to the left upper extremity is warranted.

Under Diagnostic Code 8516, for the ulnar nerve, mild 
incomplete paralysis warrants a 10 percent rating.  Moderate 
incomplete paralysis warrants a 30 percent rating for the 
major hand and a 20 percent rating for the minor hand.  
Severe incomplete paralysis warrants a 40 percent rating for 
the major hand and a 30 percent rating for the minor hand.  
Complete paralysis warrants a 60 percent rating for the major 
hand and a 50 percent rating for the minor hand.  38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2008).  As the Veteran 
demonstrated a 4/5 motor deficit in addition to some sensory 
deficit in the left upper extremity during her February 2, 
2006 examination, she is entitled to a separate 10 percent 
rating, but not higher, under Diagnostic Code 8516 for the 
radiculopathy to her left upper extremity beginning on 
February 2, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5241, 
Note (1) (2008).  As no motor deficits were noted in the 
right upper extremity but only some sensory deficit, the 
Board finds that such impairment does not rise to the level 
of mild incomplete paralysis to warrant a separate 
compensable evaluation for that extremity.


Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that she is entitled to a higher initial 
disability rating for degenerative disc disease of the lumbar 
spine.  Such disability has been rated as 10 percent 
disabling for the period from August 19, 2003 through 
February 1, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293; and as 20 percent disabling for the period beginning on 
February 2, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion; and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, 
or abnormal kyphosis.  A 40 percent evaluation requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  Note (1) provides that any associated objective 
neurologic abnormalities should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Turning to the evidence, the Veteran underwent a Medical 
Evaluation Board examination in March 2003, prior to her 
discharge from service.  On that occasion, physical 
examination revealed that her spine was in line without 
stepoffs or deviations, and there was no thoracic, lumbar, or 
sacroiliac joint tenderness.  Neurological testing yielded 
normal results.

The Veteran underwent a predischarge fee-basis VA examination 
by QTC Medical Services in June 2003.  On that occasion, it 
was noted that the Veteran had a history of constant pain in 
the lumbar spine over the past several years.  The Veteran 
manifested normal posture and gait, and there were no 
abnormal weight-bearing signs on the musculoskeletal system.  
She used no assistive devices to ambulate.  A neurological 
examination yielded results that were entirely within normal 
limits.  Accompanying X-rays of her lumbar spine showed disc 
space narrowing, osteophyte formation, and adjacent end plate 
sclerosis present at the L5-S1 level consistent with 
degenerative disc disease, but the remaining disc space 
heights were noted to be well-maintained within the lumbar 
spine, and there was no evidence of fracture or subluxation.  
The Veteran was diagnosed with degenerative disc disease of 
the lumbar spine.

The Veteran underwent a VA spine examination on February 2, 
2006.  On that occasion, she complained of constant low 
throbbing pain below the waist and across the lumbar area, 
made worse by lifting or prolonged sitting.  She reported 
that severe flare-ups occurred approximately eight times in 
the past year, with each lasting about one week.  Her back 
mobility was noted to be poor all the time and worse during 
such flare-ups.  The Veteran stated that she self-treated her 
flare-ups with bed rest, but it was noted that she had not 
gone to a doctor for her lumbar spine condition; therefore, 
her bed rest had not been prescribed by a physician, and she 
had received no treatment by a physician during the past 12 
months.  Associated symptoms were reported to include 
intermittent radiation of pain down the back of her left leg, 
numbness or tingling of her left buttock and posterior leg, 
weakness of her left leg, stiffness, and spasms.  It was 
noted that she had not lost any work due to her lumbar spine 
condition.  It was also noted that her activities of daily 
living had not been affected by her lumbar spine condition, 
other than not being able to ride her bike, jump, or run.  
The Veteran used no assistive devices.  It was noted that 
intervertebral disc syndrome was present.

Physical examination on February 2, 2006 revealed a stiff 
carriage gait, but none of the following: kyphosis, lumbar 
flattening, lumbar lordosis, scoliosis, or ankylosis of the 
thoracolumbar spine.  The Veteran's bilateral lumbar 
sacrospinalis muscles were moderately painful with motion and 
moderately tender, with no spasms noted.  Range of motion of 
the thoracolumbar spine measured 55 degrees of forward 
flexion, 15 degrees of extension, 16 degrees of right lateral 
flexion, 16 degrees of left lateral flexion, 30 degrees of 
right rotation, and 28 degrees of left rotation, for a 
combined range of motion of 160 degrees.  There was no 
additional limitation of motion on repetitive use of the 
thoracolumbar spine due to pain, fatigue, weakness, or lack 
of endurance.  Pain (pinprick) sensation was noted to be 
impaired in the left lower extremity (decrease in light touch 
and sharp sensation of left fifth toe and decrease in sharp 
sensation of all toes and dorsum of foot), attributed to L5-
S1, and in the right lower extremity (decrease in sharp 
sensation in right fifth toe), attributed to S1.  The Veteran 
was diagnosed with lumbar spine degenerative disc disease.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine is appropriately evaluated as 10 percent 
disabling for the period prior to February 2, 2006.  For that 
period, the objective findings of record do not reflect 
evidence of forward flexion of the thoracolumbar spine to 60 
degrees or less; combined range of motion of the 
thoracolumbar spine to 120 degrees or less; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  In addition, for that period, there is no 
clinical evidence that the Veteran's lumbar spine disability 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Moreover, for that period, there is no clinical 
evidence that the Veteran's lumbar spine disability was 
productive of more than slight limitation of motion or slight 
lumbosacral strain (despite her complaints of constant pain), 
as evidenced by VA examination results as well as her ability 
to perform activities of daily living and employment.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

Prior to February 2, 2006, no limitation of motion was noted 
for the Veteran's thoracolumbar spine.  Thus, even 
considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not support any additional 
limitation of motion in response to repetitive motion that 
would support an evaluation in excess of the 10 percent 
assigned for that period under either the old or revised 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59 (2008).

With regard to neurological symptoms, for the period prior to 
February 2, 2006, the medical evidence of record fails to 
show that the Veteran's lumbar spine disability was 
productive of any objective neurological abnormalities.  38 
C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2008).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine is appropriately evaluated as 20 percent 
disabling for the period beginning on February 2, 2006.  For 
that period, the objective findings of record do not reflect 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  In addition, for that period, there is no clinical 
evidence that the Veteran's lumbar spine disability has 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician (as the Veteran reported undergoing 
best rest only as a form of self-treatment).  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

As of February 2, 2006, the Veteran's forward flexion of the 
thoracolumbar spine was shown to be 55 degrees at worst, and 
her combined range of motion was shown to be 160 degrees at 
worst.  Thus, even considering the Veteran's subjective 
complaints of pain, the medical evidence of record does not 
support any additional limitation of motion in response to 
repetitive motion that would support an evaluation in excess 
of the 20 percent assigned for that period under either the 
old or revised rating criteria.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. 
§§ 4.45, 4.59 (2008).

With regard to neurological symptoms, the Board acknowledges 
the results of sensory testing during the February 2, 2006 
examination, which showed that pain (pinprick) sensation was 
impaired in the left lower extremity (decrease in light touch 
and sharp sensation of left fifth toe and decrease in sharp 
sensation of all toes and dorsum of foot), attributed to L5-
S1, and in the right lower extremity (decrease in sharp 
sensation in right fifth toe), attributed to S1.  In 
addition, motor testing revealed decreased strength in knee 
extension, ankle dorsiflexion and great toe extension on the 
left.  Motor findings were normal on the right. 

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  An 80 percent evaluation requires complete 
paralysis, where the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the Veteran demonstrated mild motor deficits in addition 
to some sensory deficits in the left lower extremity during 
her February 2, 2006 examination, she is entitled to a 
separate 10 percent rating, but not higher, under Diagnostic 
Code 8520 for the neurological deficits to her left lower 
extremity beginning on February 2, 2006.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (2008).  While some minimal 
sensory deficit was noted in the right leg, the motor 
examination was normal.  Thus, the Board finds that the 
symptomatology does not rise to the level of mild incomplete 
paralysis in that extremity to warrant a separate evaluation.


Endometriosis with Dysmenorrhea and Dyspareunia

The Veteran contends that she is entitled to a higher initial 
disability rating for endometriosis with dysmenorrhea and 
dyspareunia.  Such disability has been rated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7629, as 0 percent disabling for the 
period from August 19, 2003 through February 1, 2006; and as 
10 percent disabling for the period beginning on February 2, 
2006.

Under Diagnostic Code 7629, for endometriosis, a 10 percent 
rating is warranted 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  A 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  A 
Note to Diagnostic Code 7629 states that diagnosis of 
endometriosis must be substantiated by laparoscopy.  38 
C.F.R. § 4.116, Diagnostic Code 7629 (2008).

Turning to the evidence, service treatment records dated from 
January 1995 through October 1999 document the Veteran's 
intermittent complaints of abdominal pain, particularly with 
intercourse.  During this time period, it was noted that she 
had started taking birth control pills but then discontinued 
this treatment.  A March 2003 service treatment record noted 
that the Veteran's endometriosis was causing no current 
problems.

The Veteran underwent a predischarge fee-basis VA examination 
by QTC Medical Services in June 2003.  On that occasion, the 
Veteran described having a right lower quadrant pain off and 
on for several years, more severe whenever exercising.  
Physical examination revealed a normal abdomen, with no 
tenderness or masses palpable.  A pelvic examination was 
declined.  As no abnormalities were found with regard to 
endometriosis or abdominal pain, no such diagnoses were 
rendered.

Following discharge from service, a May 2004 VA treatment 
record noted that the Veteran was assessed with chronic 
pelvic pain.  A June 2005 VA treatment record noted that the 
Veteran denied any bleeding or abdominal pain.  A July 2005 
VA treatment record noted that the Veteran's endometriosis 
was stable, with regular periods and no pain.

The Veteran underwent a VA gynecological examination on 
February 2, 2006.  On that occasion, it was noted that the 
Veteran underwent laparoscopy in 1998 which diagnosed her 
endometriosis, and that no surgical treatment at that time or 
any subsequent medical treatment was carried out.  At 
present, the Veteran reported that her periods had gradually 
become more painful, and that she was currently treating 
these symptoms with Tylenol #3 or Percocet.  It was noted 
that she was not missing work because of her periods.  The 
Veteran was diagnosed with endometriosis with dysmenorrhea 
and dyspareunia.

A March 2006 VA treatment record noted that the Veteran was 
told that she might benefit from the use of Depo-Provera due 
to her endometriosis.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's endometriosis with 
dysmenorrhea and dyspareunia is appropriately evaluated as 0 
percent disabling for the period prior to February 2, 2006.  
For that period, the objective findings of record do not 
reflect evidence of any treatment (continuous or otherwise) 
being required for control of symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2008).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's endometriosis with 
dysmenorrhea and dyspareunia is appropriately evaluated as 10 
percent disabling for the period beginning on February 2, 
2006.  For that period, the objective findings of record do 
not reflect evidence that her symptomatology has not been 
controlled by continuous treatment.  Specifically, at her 
February 2, 2006 examination, the Veteran reported that she 
was treating her painful periods with two types of pain 
medication.  While her representative has argued (in an April 
2009 informal hearing presentation) that treatment for pelvic 
pain does not appear to have been effective, there is nothing 
in the medical evidence to support such an argument.  On the 
contrary, at her February 2, 2006 examination, it was noted 
that the Veteran was not missing work because of her periods.  
38 C.F.R. § 4.116, Diagnostic Code 7629 (2008).

Thus, the Board finds that the preponderance of the evidence 
is against a compensable evaluation prior to February 2, 2006 
and in excess of 10 percent thereafter.


Other Considerations

The Board has also considered whether the Veteran's claimed 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology 
with respect to all conditions, and provide for consideration 
of more severe symptomatology for the lumbar spine and 
endometriosis conditions.  In addition, with respect to the 
cervical spine disability, the objective orthopedic findings 
fall squarely within the relevant rating criteria, she has 
been awarded a separate rating for neurological impairment, 
and the rating criteria permit separate ratings for 
additional neurological symptomatology that is not currently 
shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter, is denied.

Entitlement to a separate 10 percent rating, effective 
February 2, 2006, for the radiculopathy of the left upper 
extremity associated with service-connected postoperative 
degenerative disc disease of the cervical spine is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

Entitlement to a higher initial disability rating for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling prior to February 2, 2006 and as 20 
percent disabling thereafter, is denied.

Entitlement to a separate 10 percent rating, effective 
February 2, 2006, for the neurologic deficits in the left 
lower extremity associated with service-connected 
degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

Entitlement to a higher initial disability rating for 
endometriosis with dysmenorrhea and dyspareunia, evaluated as 
0 percent disabling prior to February 2, 2006 and as 10 
percent disabling thereafter, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


